 Case 20-03113-hdh Doc 10 Filed 11/11/20        Entered 11/11/20 11:26:46       Page 1 of 3



Ammar Dadabhoy
Wong Fleming
State Bar No: 24088812
325 North St. Paul Street, Suite 3100
Dallas, TX 75201
Phone: (281) 340-20704
Fax: (866) 240-0629
Email: adadabhoy@wongfleming.com

Richard G. Foster
State Bar No. 07295100
Email: rfoster@prdg.com
Raj S. Aujla
State Bar No. 24064846
Email: raujla@prdg.com
Porter, Rogers, Dahlman & Gordon, P.C.
745 E. Mulberry, Suite 450
San Antonio, Texas 78212
Telephone: (210) 736-3900
Direct: (210) 547-9329
Fax: (210) 736-1992

ATTORNEYS FOR HUMANA INC., HUMANA INSURANCE COMPANY
AND HUMANA MILITARY



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


IN RE:                                           §
                                                 §
REVOLUTION MONITORING, LLC                       §     CASE NO. 18-33730-hdh
                                                 §
REVOLUTION MONITORING                            §     CASE NO. 18-33731-hdh
MANAGEMENT LLC,                                  §
                                                 §
REVOLUTION NEUROMONITORING LLC                   §     CASE NO. 18-33732-hdh
                                                 §
        Debtors.                                 §     (Jointly Administered)

MEDARC, LLC as Collection Agent for              §
Jeffrey H. Mims, Trustee of the Liquidating      §
Trust of Revolution Monitoring, LLC ,            §
Revolution Monitoring Management, LLC, and       §
Revolution Neuromonitoring, LLC                  §
                                                 §
                         Plaintiff,              §     Adversary No. 20-03113
                                                 §




                                          -1-
 Case 20-03113-hdh Doc 10 Filed 11/11/20            Entered 11/11/20 11:26:46          Page 2 of 3




               v.                                    §
                                                     §
Humana, Inc., et al.                                 §
                                                     §

                                   NOTICE OF HEARING

        Please take notice that a hearing on Humana Inc., Humana Insurance Company, and

Humana Government Business d/b/a Humana Military’s (collectively referred to as “Humana”)

Motion to Withdraw the Reference is scheduled for December 16, 2020 at 2:00 P.M via WebEx.

The hearing will be held before the Honorable Judge Harlin D. Hale on December 16, 2020 at the

Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom #3, Dallas, Texas

75242-1496 via WebEx. The instructions for attending the hearing can be found at the following

link:

    -   https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hale-hearing-dates

Parties are requested to review the Webex information and tips prior to the hearing.




                                             Respectfully submitted,


                                             WONG FLEMING

                                             By: _/s/ Ammar Dadabhoy/s/
                                                  Ammar Dadabhoy
                                                     Wong Fleming
                                                     State Bar No: 24088812
                                                     325 North St. Paul Street, Suite 3100
                                                     Dallas, TX 75201
                                                     Phone: (281) 340-20704
                                                     Fax: (866) 240-0629
                                                     Email: adadabhoy@wongfleming.com

                                                     Richard G. Foster
                                                     State Bar No. 07295100
                                                     Email: rfoster@prdg.com



                                              -2-
 Case 20-03113-hdh Doc 10 Filed 11/11/20              Entered 11/11/20 11:26:46       Page 3 of 3




                                                       Raj S. Aujla
                                                       State Bar No. 24064846
                                                       Email: raujla@prdg.com
                                                       Porter, Rogers, Dahlman & Gordon, P.C.
                                                       745 E. Mulberry, Suite 450
                                                       San Antonio, Texas 78212
                                                       Telephone: (210) 736-3900
                                                       Direct: (210) 547-9329
                                                       Fax: (210) 736-1992
                                                       Attorneys for Humana Inc., Humana
                                                       Insurance Company, and Humana Military
 Date: November 11, 2020

                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing was served this
11th day of November, 2020 by electronic transmission through the Court’s automated Case
Management and Electronic Docketing System for the U.S. Bankruptcy Court for the Northern
District of Texas; on all parties-in-interest submitting to service of papers in this case by said
means.


                                              /s/ Ammar Dadabhoy
                                                Ammar Dadabhoy




                                                -3-
